Citation Nr: 1453656	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-18 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative bone disease of the right leg (also claimed as joint and bone problems in the legs).

2.  Entitlement to service connection for degenerative bone disease of the left leg (also claimed as joint and bone problems in the legs).

3.  Entitlement to service connection for neuropathy of the right leg (claimed as nerve damage of the legs). 

4.  Entitlement to service connection for neuropathy of the left leg (claimed as nerve damage of the legs).

5.  Entitlement to service connection for sciatica.

6. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (claimed as degenerative bone disease of the lower back and/or joint problems in the lower back).

7.  Entitlement to service connection for herniated discs in the lower back.

8.  Entitlement to service connection for a heart condition (claimed as inflammation around the heart).

9.  Entitlement to service connection for pharyngitis.

10.  Entitlement to service connection for bacterial rhinitis.

11.  Entitlement to service connection for gastroenteritis.

12.  Entitlement to service connection for irritable bowel syndrome (IBS).

13.  Entitlement to service connection for osteoarthritis of the right hip (claimed as degenerative bone disease of the hips and/or joint problems in the hips).

14.  Entitlement to service connection for osteoarthritis of the left hip (claimed as degenerative bone disease of the hips and/or joint problems in the hips).

15.  Entitlement to service connection for systemic lupus erythematosus (claimed as lupus).

16.  Entitlement to service connection for anxiety.

17.  Entitlement to service connection for clinical depression.

18.  Entitlement to service connection for hypertension (also claimed as high blood pressure).

19.  Entitlement to service connection for bronchitis.

20.  Entitlement to service connection for fibroid tumors causing irregular menstruation.

21.  Entitlement to service connection for bipolar disorder.

22.  Entitlement to service connection for special monthly compensation (SMC based on aid and attendance/housebound.

23.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from February 1987 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In addition to the paper claims file, there is a Virtual VA paperless claim file associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The issues of bronchitis, fibroid tumors causing irregular menstruation, and bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  On February 15, 2013, prior to the promulgation of a decision in the appeal, the appellant withdrew from appeal her claims for service connection for degenerative bone disease of the right and left leg, neuropathy of the right and left leg, sciatica, DDD of the lumbar spine, herniated discs in the lower back, a heart condition, pharyngitis, bacterial rhinitis, gastroenteritis, IBS, osteoarthritis of the right and left hip, systemic lupus erythematosus, anxiety, and clinical depression; she also withdrew from appeal her claims for SMC based on aid and attendance or housebound status and entitlement to a TDIU.

2.  Hypertension was not shown in service or for many years thereafter, and there is no competent evidence suggesting the condition is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal for service connection for degenerative bone disease of the right leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of appeal for service connection for degenerative bone disease of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of appeal for service connection for neuropathy of the right leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of appeal for service connection for neuropathy of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


5.  The criteria for withdrawal of appeal for service connection for sciatica have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of appeal for service connection for DDD of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of appeal for service connection for herniated discs in the lower back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of appeal for service connection for a heart condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

9.  The criteria for withdrawal of appeal for service connection for pharyngitis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

10.  The criteria for withdrawal of appeal for service connection for bacterial rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

11.  The criteria for withdrawal of appeal for service connection for gastroenteritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

12.  The criteria for withdrawal of appeal for service connection for IBS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

13.  The criteria for withdrawal of appeal for service connection for osteoarthritis of the right hip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

14.  The criteria for withdrawal of appeal for service connection for osteoarthritis of the left hip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

15.  The criteria for withdrawal of appeal for service connection for systemic lupus erythematosus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

16.  The criteria for withdrawal of appeal for service connection for anxiety have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

17.  The criteria for withdrawal of appeal for service connection for clinical depression of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

18.  The criteria for withdrawal of appeal for SMC based on aid and attendance or housebound status have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

19.  The criteria for withdrawal of appeal for TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

20.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On February 15, 2013, the Veteran withdrew her appeals for service connection for degenerative bone disease of the right and left leg, neuropathy of the right and left leg, sciatica, DDD of the lumbar spine, herniated discs in the lower back, a heart condition, pharyngitis, bacterial rhinitis, gastroenteritis, IBS, osteoarthritis of the right and left hip, systemic lupus erythematosus, anxiety, and clinical depression; and the claims for SMC based on aid and attendance/housebound and entitlement to a TDIU.  As the appellant has withdrawn the appeals on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on these issues and they are dismissed.

II.  Hypertension 

 	A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a May 2010 letter issued prior to the decision on appeal.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and records from the Social Security Administration.

The Board notes that a VA examination for hypertension was not provided.  However, an examination and opinion regarding the Veteran's hypertension are not needed because the condition was not shown in service or for years thereafter and there is no competent evidence even suggesting the hypertension is related to service.  38 C.F.R. § 3.159(c)(4)(i); see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations      in virtually every veteran's disability case"). Here, the Veteran has stated that     her hypertension began in 2001, more than 10 years subsequent to service and has not argued that the condition is otherwise related to service.  Accordingly, a VA examination is not warranted with respect to the hypertension claim.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

      B.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during           a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In her application for benefits, the Veteran requested service connection for hypertension which she stated began in January 2001.  The Veteran's STRs are negative for any findings, complaints or treatment of hypertension.  

Post-service treatment records note that a history of hypertension was recorded in a treatment note from Reynolds Army Hospital dated in August 2000.  Subsequent treatment records note treatment for hypertension.   

Accordingly, as there is no evidence, or even lay assertions, of hypertension in service or within one year following discharge from service, and no competent evidence even suggesting her hypertension is related to service, the preponderance of the evidence is against the claim and service connection for hypertension is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

The appeal on the issue of service connection for degenerative bone disease of the right leg is dismissed.

The appeal on the issue of service connection for degenerative bone disease of the left leg is dismissed.

The appeal on the issue of service connection for neuropathy of the right leg is dismissed.

The appeal on the issue of service connection for neuropathy of the left leg is dismissed.

The appeal on the issue of service connection for sciatica is dismissed.

The appeal on the issue of service connection for DDD of the lumbar spine is dismissed.

The appeal on the issue of service connection for herniated discs in the lower back is dismissed.

The appeal on the issue of service connection for a heart condition is dismissed.

The appeal on the issue of service connection for pharyngitis is dismissed.

The appeal on the issue of service connection for bacterial rhinitis is dismissed.

The appeal on the issue of service connection for gastroenteritis is dismissed.

The appeal on the issue of service connection for IBS is dismissed.

The appeal on the issue of service connection for osteoarthritis of the right hip is dismissed.

The appeal on the issue of service connection for osteoarthritis of the left hip is dismissed.

The appeal on the issue of service connection for systemic lupus erythematosus is dismissed.

The appeal on the issue of service connection for anxiety is dismissed.

The appeal on the issue of service connection for clinical depression is dismissed.

The appeal on the issue of service connection for SMC based on aid and attendance or housebound is dismissed.

The appeal on the issue of entitlement to TDIU is dismissed.

Entitlement to service connection for hypertension is denied.  


REMAND

The Veteran failed to appear for an examination regarding her bronchitis in July 2011.  The Veteran's representative stated that the Veteran failed to appear because she was hospitalized due to a serious motor vehicle accident.  She was ultimately rescheduled for August 2012.  However, she was incarcerated that month.  She was released in September 2012.  The Board finds that there was good cause for her failure to report.  Therefore, remand to reschedule the Veteran for the examination is warranted. 

In addition, the Board finds that examinations for the claims for service connection for fibroid tumors causing irregular menstruation and bipolar disorder are also warranted. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare provider who treated her for bronchitis, fibroid tumors causing irregular menstruation, and a psychiatric disorder.  After securing any necessary authorization, request relevant identified treatment records which are not already of record.  In addition, obtain relevant VA treatment records not already physically contained in the paper or electronic claims file.  If any requested records cannot be obtained the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following a review of the claims file and physical examination, the examiner should respond to the following:

(a) Provide diagnoses for any respiratory disorders identified.

(b) For any respiratory disorder diagnosed during the course of the claim, is it at least as likely as not (50 percent probability or greater) that the disorder is a maturation of the bronchitis treated in service or causally related to service to include asbestos exposure as noted in an in-service asbestos survey questionnaire dated in August 1988?  Please explain why or why not.

3.  The Veteran should be afforded a VA gynecological examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following a review of the claims file and physical examination, the examiner should opine whether the claimed fibroids causing irregular menstruation at least as likely as not (50 percent probability or greater) arose in service or are causally related to conditions noted during service to include intrauterine pregnancy, bacterial vaginitis (Gardnerella vaginitis), chlamydia, and low-grade pelvic inflammatory disease.  Please explain why or why not.

4.  The Veteran should be afforded a VA mental disorders examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following a review of the claims file and physical examination, the examiner should opinion whether the Veteran's bipolar disorder at least as likely as not (50 percent probability or greater) arose during service or is causally related to service to include the psychiatric complaints noted therein.  Please explain why or why not.

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


